The defendants are primarily liable upon their bond of $10,000, conditioned for the collection of special taxes; and judgment would be entered here for the penalty, to be discharged by the payment of the amount of the defalcation in not paying over the special taxes, but the defendant Wilson had given another bond of $21,000, conditioned for the collection of the general taxes, to which these defendants, other than Wilson, were not parties, but to which one Whitehead was surety. And said Whitehead is liable for the collection of the special taxes as well as for the general taxes. But he is not liable upon the special tax bond. He is, however, liable to these defendants for contribution just as if he had signed the special tax bond with them. And there is a suit now pending before us against said Whitehead upon the general tax bond, one of the objects of which suit, as it is one of the objects of this suit, is to determine the liability of the sureties upon both bonds for contribution among themselves.
Our opinion is that Whitehead is liable on the general tax bond to which he is surety for the defalcation in the general taxes, and that he is also liable on the same bond for a ratable part, share   (166) and share alike, with the sureties on the special tax bond for the defalcation in the special taxes just as if he had signed the special tax bond with these defendants.
So that the result is that Whitehead is liable for all the general taxes, and he and these defendants, sureties, are liable, share and share alike, for the special taxes. And as we were informed at the bar that it was desirable to adjust the liabilities of all the sureties for contribution among themselves, the case will be remanded and this opinion certified, to the end that the amount be ascertained.
PER CURIAM.                                 Judgment accordingly. *Page 112